Exhibit 10.2

EDISON INTERNATIONAL

DIRECTOR COMPENSATION SCHEDULE

As Adopted June 27, 2008

Effective July 1, 2008 and except as otherwise provided below, non-employee
Directors of Edison International (“EIX”) and/or Southern California Edison
Company (“SCE”) will receive the annual retainers, meeting fees, meeting
expenses and equity-based awards described below as compensation for serving as
a Director. The equity-based award provisions described below are effective for
Directors elected or reelected on or after the date of the EIX 2008 annual
shareholders’ meeting.

Directors who are employees of EIX or SCE shall not receive additional
compensation for serving as Directors (other than participation in the EIX
Director Matching Gifts Program). Directors who serve on both the EIX Board and
the SCE Board, and their corresponding Board Committees, will not receive
additional compensation, including additional meeting fees for SCE Board, Board
Committee and business meetings held concurrently or consecutively with a
corresponding EIX Board, Board Committee or business meeting.

Annual Retainers

Board Retainer – Each Director will receive an annual board retainer of $45,000
to be paid in advance in quarterly installments of $11,250 for any calendar
quarter or portion thereof during which the individual serves as a Director.

Board Committee Chair Retainer – Each Director who serves as the Chair of a
Board Committee will receive an annual retainer of $10,000, except the Director
who serves as the Chair of the Audit Committee will receive an annual retainer
of $20,000. The Committee Chair retainers shall be paid in advance in equal
quarterly installments for any calendar quarter or portion thereof during which
the Director serves as a Committee Chair.

Lead Director Retainer – Each Director who serves as the lead director of the
non-employee and/or independent Director executive sessions of the Board shall
receive an annual retainer of $20,000. The retainer shall be paid in advance in
equal quarterly installments for any calendar quarter or portion thereof during
which the Director serves as a Lead Director.

The quarterly retainer installments will be paid on the first business day of
the calendar quarter. Initial quarterly retainer installments will be paid as
soon as possible following the date of the election.

Meeting Fees

Each Director will receive $2,000 for each regular meeting, adjourned regular
meeting or special meeting of the Board attended by the Director, for each
regular meeting, adjourned regular meeting or special meeting of a Committee
attended by the Director as



--------------------------------------------------------------------------------

a member of the Committee, and for each business meeting attended at the request
or invitation of the Chairman of the Board, or in the case of Committee meetings
at the request or invitation of the Chairman of the Board in consultation with
the Committee Chair on behalf of the corporation in his or her capacity as a
Director. Each Director shall receive only one meeting fee for any concurrent
meeting attended by the Director, including concurrent meetings of different
Board Committees. Full meeting fees will be paid if the Director attends any
portion of any meeting.

No additional meeting fee shall be paid when the non-employee or independent
members of the Board meet in executive session immediately before, during or
immediately after Board meetings.

Meeting fees will be paid on the first business day of the month following the
month in which the meeting occurred.

Meeting Expenses

Reasonable expenses incurred by a Director to attend Board meetings, Committee
meetings, or business meetings attended on behalf of the corporation in his or
her capacity as a Director will be promptly reimbursed upon presentation of a
statement of the expenses to the Secretary.

Equity-Based Awards

Equity-based awards (“Awards”) will be granted under and subject to the terms of
the EIX 2007 Performance Incentive Plan, or a successor plan (the “Plan”),
except that any award payable in cash will be deemed paid outside of the plan.
The Awards consist of fully vested Edison International Nonqualified Stock
Options (“EIX Options”), Edison International deferred stock units (“DSUs”),
and/or Edison International common stock (“Common Stock”). DSUs represent the
value of one share of Common Stock and will be credited to the Director’s
account under the EIX Director Deferred Compensation Plan and subject to the
terms of that plan. Each EIX Option represents the right to purchase one share
of Common Stock. Each EIX Option will have a maximum term of 10 years. The per
share exercise price of each EIX Option will be fair market value of a share of
Common Stock on the date of grant (with such fair market value determined in
accordance with the Plan and the resolution entitled “Fair Market Value Measure
for Equity-Based Awards” adopted by the EIX Board of Directors on July 19, 2001)
and will be subject to terms and conditions approved in advance by the Board.

Annual EIX Option Award – Directors elected or reelected to the Board will
receive 2,500 EIX Options as of the date of election or reelection.

Initial Election Award – Upon the initial election of a Director to the Board,
the Director will receive 2,500 DSUs.

Annual Reelection Award – Directors reelected to the Board will receive Common
Stock and/or DSUs, to be specified in advance by the Director as provided in the
next paragraph, equal in the aggregate to 2,500 shares of Common Stock or DSUs.



--------------------------------------------------------------------------------

Prior to the year the Annual Reelection Award is granted, the Director may elect
to receive the award entirely in shares of Common Stock, entirely in DSUs, or in
any combination of each, except that if a fractional share would result, the
Common Stock portion will be rounded up to the next whole share and the DSU
portion will be rounded down to the next whole DSU. DSUs include dividend
equivalent rights that are converted to additional DSUs.

EIX Affiliate Boards – SCE non-employee Directors who do not serve on the EIX
Board will receive Awards equal in amount to EIX non-employee Directors if the
SCE Board authorizes such compensation. Differing amounts of SCE Awards, and
Awards for non-employee directors of other EIX affiliates, may only be made with
additional approval of the EIX Board.

Matching Gift Program

Directors of EIX and SCE are eligible to participate in the EIX Director
Matching Gifts Program.

 

3